Citation Nr: 1619752	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  09-50 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD), on appeal from an initial grant of service connection.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant served on active duty from January 1967 to January 1969, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a rating action of May 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that action, the RO granted service connection for PTSD and assigned a 30 percent disability rating for the disorder.  The appellant was notified of that action and he has appealed, asking that a higher rating be assigned. 

Upon review of the appellant's claim, it was previously determined that additional medical evidence was needed in order to process the appellant's claim.  As such, the claim was remanded to the agency of original jurisdiction (AOJ) in July of 2014.  The claim has since been returned to the Board.  Prior to the claim being returned to the Board for further review, the AOJ partially granted the appellant's claim for an increased evaluation and assigned a 50 percent disability rating.  See Rating Decision, March 12, 2015.  Nevertheless, as this is not the maximum disability rating that may be assigned in accordance with the rating criteria, the appellant's claim remains on appeal.  The claim has since been returned to the Board for review.

Regrettably, after reviewing the development that has occurred (or not occurred), it is the determination of the Board that the claim must once again be remanded to the AOJ.  


REMAND

The appellant seeks a disability evaluation in excess of 50 percent.  He maintains that the symptoms and manifestations he now suffers therefrom more closely approximate a 70 percent rating.  As such, he has asked for a higher evaluation.  

As reported above, the Board remanded the claim in July 2014 for the purpose of obtaining any missing medical treatment records and to also have the appellant undergo a psychiatric examination so that the severity of his psychiatric disorder could be determined.  The record shows that the appellant underwent a VA psychiatric examination in August 2014.  The record also reveals that the appellant's private and VA medical records were not obtained by the AOJ until November and December 2014.  In other words, when the examiner examined the appellant, he did not have the benefit of being able to review the appellant's previous medical history, including any recitation of manifestations and symptoms produced by the disorder, prior to the examination.  

A further review of the VA psychiatric examination performed in August 2014 reveals that it is incomplete.  Upon completion of the examination, the examiner wrote:

	. . . [there is a] likelihood that an individual is feigning/exaggerating symptoms of psychiatric or cognitive dysfunction.  The veteran's total score was elevated above the recommended cutoff score for the identification of likely feigning.  This veteran endorsed a number of symptoms and impairment that are highly atypical of individuals who have genuine psychiatric or cognitive disorders. . . .

IMPRESSIONS:  The veteran is service connected for PTSD.  However, the undersigned was unable to determine if the veteran currently meets the DSM-5 criteria for PTSD because he was not cooperative with this exam.  He was administered two tests and the results from both of the tests indicated that the veteran was feigning symptoms. . . . the undersigned was unable to differentiate possible legitimate symptoms from feigned symptoms.  Because of this, this psychologist did not check any of the symptoms from either Sections 3 or 4 above.  For this same reason, the undersigned is unable to provide an assessment of the veteran's occupational functioning.  

In essence, the examiner did not have the appellant's previous medical records showing treatment for his PTSD and he could not make a determination as to whether, during any time over the course of this appeal, whether the appellant was suffering from PTSD and the symptoms he was experiencing from the disorder.  

The record does not show that the claim was returned by the AOJ for additional testing or clarification.  Instead, the AOJ reviewed the documents that it did have before it and then assigned a 50 percent disability evaluation.  And, as noted above, the claim has been returned to the Board for review.  

The VA's duty to assist the appellant in the development of his claim includes the obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Based on the record, it is the determination of the Board that a thorough and contemporaneous medical examination/review that takes into account the records of prior medical treatment (the complete claims folder) so that the disability evaluations will be a fully informed one should be accomplished.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding the Board is prohibited from relying on its own unsubstantiated medical judgment in the resolution of claims).  Based upon the evidentiary record in the instant case, or the lack thereof, and in light of the applicable provisions of the VCAA, Miller v. West, 11 Vet. App. 345 (1998), Gabrielson v. Brown, 7 Vet. App. 36 (1994), and, most specifically, Barr v. Nicholson, 21 Vet. App. 303 (2007), it is the Board's opinion that such a medical examination should be afforded the appellant before the Board issues a determination on the merits of his claim.

The action identified herein is consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  However, identification of specific action requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should arrange for another VA examination to evaluate the severity of the Veteran's PTSD.  

2.  Thereafter, the AOJ should readjudicate the claim.  If the benefits sought on appeal remain denied, the appellant and the appellant's accredited representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




